Title: From James Madison to the Senate, 16 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 16th. 1816.
                        
                    
                    I nominate,
                    Beverly Daniel, whose commission has expired to be Marshal for North Carolina for the term of four years.
                    
                    Isaac Cox Barnet, of New Jersey, to be Consul at Paris.
                    Thomas English, to be Consul at in Dublin in Ireland.
                    Thomas Auldjo, to be consul at Cowes in England.
                    John Levett Harris, of Pennsylvania to be consul at St Petersburg.
                    Joseph Ficklin of Kentucky, to be consul at St Bartholmews.
                    Elisha Field of Massachusetts to be consul for the Cape de Verd Islands.
                    
                        
                            James Madison
                        
                    
                